Title: From Alexander Hamilton to Otho H. Williams, 27 September 1791
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentSeptr. 27. 1791
Sir

You will retain, in your hands, such monies as you shall receive after this letter reaches you ’till the whole sum shall amount to ten thousand Dollars; which is destined as an advance to Messrs. Elliot and Williams, and for the payment of which you will receive directions as soon as their bond with the proper sureties shall be received by me.
I remain with great consideration   Sir   Your Obed ser
Alexander Hamilton Otho H. Williams EsqrCollector of Baltimore
